Detailed Action
	This action is responsive to an original application filed on 11/10/2029 with acknowledgement that this application claims a priority date of 11/14/2018 to US Provisional Application 62/767,178.
	Claims 2-8 and 10-20 are currently pending.  Claims 10, 17, 19, and 20 are independent claims. 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
Response to Amendment
The response filed on August 22, 2022 is acknowledged.  Seven pages of amended claims were received on 8/22/2022.  
The drawings are now objected to as noted below.  The claims have been amended such that they are no longer objected to, however Claims 4 and 20 are now rejected under 35 U.S.C. 112(a) as noted below.
Election/Restrictions
Applicant's election with traverse of Invention Group I in the reply filed on 5/8/2021 is acknowledged.  The traversal is on the grounds that Invention Groups I and II are not distinct inventions and that a search by the examiner for systems and methods will result in many overlapping art being found.  This argument is not found persuasive because the system as claimed can be used in a materially different process, such as a method that protects a boat from a fire.  Furthermore, the inventions require a different field of search, by at least employing different search strategies and queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/8/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tape” (Claims 4 and 20) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 19 and 20 each state, “at least one hold down strap placed vertical to the ground and external to the fire-proof spray foam and multiple hold down straps placed horizontal to the ground and external to the fire-proof spray foam”, which is not supported by the description which merely states “In these views, the structure 50 is seen, them the tarps, straps and anchors, and finally the foam” in Paragraph 0050 of the specification and in Figs. 5A-5D, 6A-6D, and 7A-7E shows at least one hold down strap placed vertically relative to a ground surface and multiple hold drawn straps placed horizontally relative to the ground surface, but shows fire-proof spray foam being applied over all hold down straps such that the hold down straps are internal relative to the fire-proof spray foam.  Furthermore, Figs. 1 and 8 disclose the fire-proof spray foam being applied after hold-down straps are applied.  No figures show hold down straps placed external to the fire-proof spray foam, nor does the specification describe such a configuration.  For the purpose of examination, “at least one hold down strap placed vertical to the ground and external to the fire-proof spray foam and multiple hold down straps placed horizontal to the ground and external to the fire-proof spray foam” in Claims 19 and 20 will be interpreted to state “at least one hold down strap placed vertically relative to a ground surface and multiple hold down straps placed horizontally relative to the ground surface”.
Additionally, Claims 4 and 20 each state “wherein each corner band of the set is placed at each external corner of the structure and is sealed with tape” which is not supported by the description which does not disclose any tape in the specification.  Figs. 1 and 8  each list method steps that state “cover corners with wide seal tape if needed” in.  The drawings disclose covering corners of the structure with tape but do not disclose sealing any corner bands with tape.  In fact, Claims 4 and 20 are objected to under 37 CFR 1.83(a) because the drawings fail to show “tape” as disclosed in Claims 4 and 20, since Figs. 1 and 8 list a method step of using tape, but tape is not illustrated in any figures.  Based on the disclosure as a whole, for the purpose of examination, “wherein each corner band of the set is placed at each external corner of the structure and is sealed with tape” in Claims 4 and 20 will be interpreted to state “wherein each corner band of the set is placed at each external corner of the structure, and wherein each external corner of the structure is covered with tape”.
Claims 2-8 depend from Claim 19, therefore Claims 2-8 are also rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement since Claim 19 fails to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0316421 A1 to Patzelt (“Patzelt”) in view of US Patent 8,006,447 to Beele (“Beele”), US Patent 8,127,387 to Tygh (“Tygh”), and US Patent 3,715,843 to Ballinger (“Ballinger”).
As to Claim 19, Patzelt discloses a fire protection system which can be fabricated and later removed after a fire for protecting a free-standing structure that is a residential structure, a commercial structure, or a governmental structure from runaway grass and forest fires (Title “Preventative Protection Against Fire, In Particular Forest Fire” and See Fig. 1 #O “object” which is a free-standing structure, based on Fig. 1 it appears that the fire protection system can be fabricated since it exists, and appears to be removable), the system comprised of: 
a heat reflective cover (Figs. 1-3 #3 “retardant fabric”) with two side surfaces (See Fig. 3, Paragraph 0020 “the flame-retardant fabric is more preferably composed of two, three or more identical or different layers”, two identical layers are considered the two side surfaces), wherein one of the side surfaces of the heat reflective cover is a reflective surface (See Paragraph 0020 “comprising at least one woven layer containing silica glass, preferably (fibers of) pure silica glass in compound with aramide and/or aluminum silicate”, aluminum silicate being a reflective surface on at least one side surface when there are two side surfaces), and the heat reflective cover is configured to fully encase the structure (See Figs. 1-3, the coupled covers #3 are on the roof and partially extending down to the ground in Fig. 1,  Fig. 2 is a top view, in Fig. 3 it is shown that #3 can extend to the ground which would result in the structure being fully encased, also see the Abstract “An exemplary flame-retardant fabric can be configured for covering objects to be protected against fire and includes at least one woven layer containing silica glass”);
a fire-proof spray substance (“flame-retardant substance” Paragraph 0016 “The preferred way of application of the flame-retardant substance to the object to be protected is surface treatment, e.g. by spraying”), the fire-proof spray substance fully encasing the heat reflective cover (See Paragraph 0051 “The flame-retardant substance according to the invention may be applied to the flame-retardant fabric according to the invention or to any object to be protected against fire by spraying”, thus the flame-retardant substance can be fully encasing the heat reflective cover); 
multiple hold down straps (See Paragraph 0022, “retaining straps” serve as hold down straps to hold the fabrics down to a target object); and
a series of anchors (See Paragraph 0022, “carabiners” serve as anchors when attached on a target object);
wherein the system can be individually installed into a position to completely isolate the free-standing structure from an external fire (Abstract “An exemplary flame-retardant fabric can be configured for covering objects to be protected against fire”, Paragraph 0015 “The object to be protected against fire may be any object, including movable and immovable objects, such as vehicles, buildings, plants of any kind, such as bushes, trees, hedges and the like, as well as preliminary or permanent constructions and the like”, thus the system can be installed to completely isolate a building); wherein the heat reflective cover can be manufactured in standard sizes that can be readily customized to fit the free-standing structure (See Paragraph 0022); and wherein when installed, the system can prevent damage to the free-standing structure and its contents from an external wild fire or firestorm (See Paragraphs 0044 and 0047).  
Regarding Claim 19, Patzelt does not specifically disclose wherein the fire-proof spray substance is a fire-proof spray foam that is layered between 1.9 inches and 12.1 inches in thickness and with a minimum heat resistivity between 800 degrees Celsius and 1400 degrees Celsius, wherein the fire-proof spray foam can be installed over the heat reflective cover in depths of between 1.9 inches and 12.1 inches.  
However, Beele discloses a fire-proof spray foam (Title “fire resistant foam”, See Col. 10 Line 55 “In a known manner, a foam was prepared”, it is well understood in the art that foam can be prepared via a spray) that is layered (See Col. 4 Lines 39-40 disclosing the foam being applied as a layer and See Col. 5 Lines 6-9 disclosing that the foam can be finished with another layer of putty) between 1.9 inches and 12.1 inches in thickness (See Col. 7 Lines 54-60 “A great advantage of the system according to the invention is that the system can be used completely independently of the thickness of the wall, while, furthermore, the minimum wall thickness required for resisting fire is to be observed. For instance, the standard for keeping a wall fire resistant for 2 hours is a thickness of 15 cm; and for keeping a wall fire resistant for 1 hour a thickness of 10 cm”, a thickness of 10 cm or 15 cm would be a thickness between 1.9 inches and 12.1 inches) and has a minimum heat resistivity between 800 degrees Celsius and 1400 degrees Celsius (See Col. 11 Lines 21-39, the minimum heat resistivity can be considered at least 900° C which is between 800° C and 1400° C) wherein the fire-proof spray foam can be installed over the heat reflective cover in depths of between 1.9 inches and 12.1 inches (See Col. 10 Line 55 and Col. 7 Lines 54-60, it is well understood in the art that foam can be prepared via a spray, and any amount of foam can be applied as desired).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire-proof spray substance of Patzelt to be a fire-proof spray foam that is layered between 1.9 inches and 12.1 inches in thickness and with a minimum heat resistivity between 800 degrees Celsius and 1400 degrees Celsius, wherein the fire-proof spray foam can be installed over the heat reflective cover in depths of between 1.9 inches and 12.1 inches, as taught by Beele, for the purpose of using a fire-proof spray substance that insulates well, remains intact for a long period of time, and has effective sealing for a structure being protected from fire (See Col. 2 Lines 57-65).
Regarding Claim 19, the fire protection system of Patzelt in view of Beele as applied above does not disclose comprising a prodding/ push pole to tuck the fire-proof spray foam and cover into windows, door frames, soffits and under hangs.
However, Tygh discloses a prodding / push pole (Title “Multi-purpose firefighting tool”, Fig. 1)  that is capable of tucking fire-proof spray foam and a cover into windows, door frames, soffits and under hangs (See Col. 3 Lines 51-66, “Using handle 36 of tool 1, working member 10 can be employed for various purposes, including for general prying operations, battering solid surfaces to gain entry, or even reaching for items otherwise out of reach.”, See Fig. 2, it is understood that tool #1 is configured such that it can be used to tuck the fire-proof spray foam and cover into parts of a free-standing structure, including windows, door frames, soffits, and under hangs, as needed using at least flat bar element #46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire protection system of Patzelt in view of Beele as applied above to include a prodding / push pole that can be used to tuck the fire-proof spray foam and cover into windows, door frames, soffits, and under hangs, as taught by Tygh, for the purpose of having a firefighting tool available in the event of a fire for various purposes such as prying and battering (See Col. 3 Lines 51-66).
Regarding Claim 19, the fire protection system of Patzelt in view of Beele and Tygh as applied above does not specifically disclose at least one hold down strap placed vertically relative to a ground surface and multiple hold down straps placed horizontally relative to the ground surface (Patzelt Paragraph 0022 discloses multiple hold down straps that can be used to couple portions of the cover to each other and to a target object, but does not disclose a specific orientation of the hold down straps).
However, Ballinger discloses a fire protection system which can be fabricated and later removed after a fire (See Fig. 1, it appears that the fire protection system can be assembled and later removed from the illustrated building.) for protecting a free-standing structure that is a residential structure, a commercial structure, or a government structure from runaway grass and forest fires (See Col. 2 Lines 5-25), the system comprised of: 
a heat reflective cover (Fig. 1 #20 “fire-retardant cover”), wherein the heat reflective cover is configured to fully encase the free-standing structure (See Fig. 1);
a fire-proof spray foam (Fig. 13B #32 “fire-inhibiting material”, which per Col. 9 Lines 30-36 can be foam) fully encasing the heat reflective cover (See Fig. 13B); and
at least one hold down strap placed vertically relative to a ground surface and multiple hold down straps placed horizontally relative to the ground surface (See Col. 22 Lines 33-52 and see Fig. #57 in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire protection system of Patzelt in view of Beele and Tygh as applied above such that the fire protection system comprises at least one hold down strap placed vertically relative to a ground surface and multiple hold down straps placed horizontally relative to the ground surface, as taught by Ballinger, for the purpose of firmly holding the heat reflective cover with respect to the ground surface (See Col. 3 Lines 24-40).
As to Claim 2, in reference to the fire protection system of Patzelt in view of Beele, Tygh, and Ballinger as applied to Claim 19 above, Patzelt further discloses wherein the two side surfaces of the heat reflective cover are both reflective surfaces (See Paragraph 0020, “the flame-retardant fabric is more preferably composed of two, three or more identical or different layers”, two identical layers are considered the two side surfaces,  and Paragraph 0020 “comprising at least one woven layer containing silica glass, preferably (fibers of) pure silica glass in compound with aramide and/or aluminum silicate”, aluminum silicate being a reflective surface that can be on each of the two identical layers that are considered the two side surfaces).  
As to Claim 3, in reference to the fire protection system of Patzelt in view of Beele, Tygh, and Ballinger as applied to Claim 19 above, Patzelt further discloses comprising a pre-spray release coating (See Paragraph 0016, the flame retardant substance can be supplied by coating, which can be supplied prior to any spraying, thus the system comprises a pre-spray release coating).
As to Claim 5, in reference to the fire protection system of Patzelt in view of Beele, Tygh, and Ballinger as applied to Claim 19 above, Beele further discloses wherein the fire-proof spray foam is further comprised with a fire-retardant additive (See Col. 3 Lines 34-43).
As to Claim 6, in reference to the fire protection system of Patzelt in view of Beele, Tygh, and Ballinger as applied to Claim 19 above, Beele further discloses wherein the fire-proof spray foam is further comprised with normally closed cells (See Col. 3 Lines 54-55). 
As to Claim 7, in reference to the fire protection system of Patzelt in view of Beele, Tygh, and Ballinger as applied to Claim 19 above, Patzelt further discloses wherein the heat reflective cover is selected from a group consisting of a tarp, a roll-out mat, and a fold-out mat (See Paragraph 0022 “The flame-retardant fabric(s) may have a soft or rigid structure and can be embodied as a shutter, jalousie, curtain, sheet, mat, tissue and the like”, if the heat reflective cover is a sheet or curtain it is considered a tarp, and if the heat reflective cover is a soft mat it can be rolled or folded).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in reference to the fire protection system of Patzelt in view of Beele, Tygh, Ballinger, US PGPUB 2014/0202721 A1 to Shaw (“Shaw”), and US PGPUB 2013/0118764 A1 to Porter (“Porter”). 
Regarding Claim 4, in reference to the fire protection system of Patzelt in view of Beele, Tygh, Ballinger, and Shaw as applied to Claim 19 above, Patzelt does not disclose further comprising a set of corner bands, wherein each corner band of the set is placed at each external corner of the structure.  
However, Porter discloses a fire protection system (Fig. 12 “smoke and fire barrier wrapped around a structural steel beam”) for protecting a structure (Fig. 12 #100 “structural steel I-beam”) comprised with a cover (Fig. 12 #90 “strip”) and a set of corner bands (#102 “circumferential bands”, See Paragraph 0055), wherein each corner band of the set is placed at each external corner of the structure (See Fig. 12, each corner band 102 surrounds all four external corners of the covered structure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire protection system of Patzelt in view of Beele, Tygh, and Ballinger as applied to Claim 19 above to include a set of corner bands, wherein each corner band of the set is placed at each external corner of the structure, as taught by Porter for the purpose of securing the heat reflective cover to a structure being protected from a fire (See Paragraph 0055).
Regarding Claim 4, the fire protection system of Patzelt in view of Beele, Tygh, Ballinger, and Porter as applied above does not disclose wherein each external corner of the structure is covered with tape.
However, Shaw discloses a fire protection system (See Fig. 10A) which can be fabricated and later removed after a fire (See Fig. 10A, it is understood that the system can be assembled and later removed after a fire) for protecting a structure  that is a residential structure, a commercial structure, or a governmental structure from fires (See Paragraph 0013 disclosing that the system can be used to cover a door to a house, thus protecting at least a room of a structure) the system comprised of:
a heat reflective cover (Fig. 10A #50 “panel”, See Paragraph 0087 disclosing that the panel is fire-rated); and
tape (Fig. 10A #140 “fire resistant tape”) that is used to cover corners of the structure (See Fig. 10A and Paragraph 0087, tape is used to secure the panel to corners of a wall surrounding a door).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire protection system of Patzelt in view of Beele, Tygh, Ballinger, and Porter as applied above such that each external corner of the structure is covered with tape, as doing so would utilize a known technique taught by Shaw of applying fire resistant tape to corners of a structure to yield the predictable result of providing a secure barrier to smoke and fire that covers the entire structure (See Paragraph 0087).

Claim 8 is rejected under as being unpatentable over in reference to the fire protection system of Patzelt in view of Beele, Tygh, Ballinger, and US Patent 6,810,626 to Meyer et al. (“Meyer”).
Regarding Claim 8, in reference to the fire protection system of Patzelt in view of Beele, Tygh, Ballinger, and Shaw as applied to Claim 19 above, Patzelt does not disclose wherein the series of anchors is selected from a group consisting of straight legged stakes, augers, and angle-legged stakes. 
However, Meyer discloses a fire protection system which can be fabricated and later removed after a fire (See Fig. 7 showing the fabricated fire protection system.  Based on the configuration shown in Fig. 7 it appears the fire protection system is capable of being removed after a fire.) for protecting a structure (Title “Fire protection device for building structure”) with a heat reflective cover (Fig. 7 # 40’, See Col. 4 Lines 11-13) and a series of anchors (Fig. 7 #51 “anchoring members”) wherein the series of anchors is selected from a group consisting of straight legged stakes, augers, and angle-legged stakes (See #51 in Fig. 7, Per Col. 5 Line 65 - Col. 6 Line 2 augers can be used as #51).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire protection system of Patzelt in view of Beele, Tygh, Ballinger, and Shaw as applied to Claim 19 above to have the series of anchors be augers, as taught by Meyer for the purpose of anchoring the heat reflective cover to a ground surface (See Fig. 7, and Col. 6 Lines 7-9).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over in reference to the fire protection system of Patzelt in view of Beele, Porter, Ballinger, and Shaw.
As to Claim 20, Patzelt discloses a fire protection system which can be fabricated and later removed after a fire for protecting a free-standing structure that is a residential structure, a commercial structure or a governmental structure from runaway grass and forest fires (Title “Preventative Protection Against Fire, In Particular Forest Fire” and See Fig. 1 #O “object” which is a free-standing structure, based on Fig. 1 it appears that the fire protection system can be fabricated since it exists, and appears to be removable), the system comprised of: 
a heat reflective cover (Figs. 1-3 #3 “retardant fabric”) with two side surfaces (See Fig. 3, Paragraph 0020 “the flame-retardant fabric is more preferably composed of two, three or more identical or different layers”, two identical layers are considered the two side surfaces) and wherein one of the side surfaces of the heat reflective cover is a reflective surface (Paragraph 0020 “comprising at least one woven layer containing silica glass, preferably (fibers of) pure silica glass in compound with aramide and/or aluminum silicate”, aluminum silicate being a reflective surface on at least one side surface when there are two side surfaces), and the heat reflective cover is configured to fully encase the free-standing structure (See Figs. 1-3, the coupled covers #3 are on the roof and partially extending down to the ground in Fig. 1,  Fig. 2 is a top view, in Fig. 3 it is shown that #3 can extend to the ground which would result in the structure being fully encased, Abstract “An exemplary flame-retardant fabric can be configured for covering objects to be protected against fire and includes at least one woven layer containing silica glass”)
a fire-proof spray substance (“flame-retardant substance”, See Paragraph 0016 that discloses spraying the substance), the fire-proof spray substance fully encasing the heat reflective cover (See Paragraph 0051 “The flame-retardant substance according to the invention may be applied to the flame-retardant fabric according to the invention or to any object to be protected against fire by spraying”, thus the flame-retardant substance can be fully encasing the heat reflective cover); 
multiple hold down straps (See Paragraph 0022, retaining straps serve as hold down straps to hold the fabrics down to a target object); and
a series of anchors (Paragraph 0022, “carabiners” serve as anchors when attached on a target object); and
a pre-spray release coating (See Paragraph 0016, the flame retardant substance can be supplied by coating, which can be supplied prior to any spraying, thus the system comprises a pre-spray release coating); 
wherein the system can be individually installed into a position to completely isolate the free-standing structure from an external fire (Abstract “An exemplary flame-retardant fabric can be configured for covering objects to be protected against fire”, See Paragraph 0015 “The object to be protected against fire may be any object, including movable and immovable objects, such as vehicles, buildings, plants of any kind, such as bushes, trees, hedges and the like, as well as preliminary or permanent constructions and the like”, thus the system can be installed to completely isolate a building); wherein the heat reflective cover can be manufactured in standard sizes that can be readily customized to fit varying size structures (See Paragraph 0022); and wherein when installed, the system can prevent damage to the free-standing structure and its contents from an external wild fire or firestorm (See Paragraph 0044).  
Regarding Claim 20, Patzelt does not specifically disclose wherein the fire-proof spray substance is a fire-proof spray foam that is layered between 1.9 inches and 12.1 inches in thickness and with a minimum heat resistivity of between 800 degrees Celsius and 1400 degrees Celsius and made with a fire-retardant additive, wherein the fire-proof spray foam can be installed over the heat reflective cover in depths of between 1.9 inches and 12.1 inches.
However, Beele discloses a fire-proof spray foam (Title “fire resistant foam”, See Col. 10 Line 55 “In a known manner, a foam was prepared”, it is well understood in the art that foam can be prepared via a spray) that is layered (See Col. 4 Lines 39-40 disclosing the foam being applied as a layer and See Col. 5 Lines 6-9 disclosing that the foam can be finished with another layer of putty) between 1.9 inches and 12.1 inches in thickness (See Col. 7 Lines 54-60 “A great advantage of the system according to the invention is that the system can be used completely independently of the thickness of the wall, while, furthermore, the minimum wall thickness required for resisting fire is to be observed. For instance, the standard for keeping a wall fire resistant for 2 hours is a thickness of 15 cm; and for keeping a wall fire resistant for 1 hour a thickness of 10 cm”, a thickness of 10 cm or 15 cm would be a thickness between 1.9 inches and 12.1 inches) and has a minimum heat resistivity between 800 degrees Celsius and 1400 degrees Celsius (See Col. 11 Lines 21-39, the minimum heat resistivity can be considered at least 900° C which is between 800° C and 1400° C) and made with a fire-retardant additive (See Col. 3 Lines 34-43), wherein the fire-proof spray foam can be installed over the heat reflective cover in depths of between 1.9 inches and 12.1 inches (See Col. 10 Line 55 and Col. 7 Lines 54-60, it is well understood in the art that foam can be prepared via a spray, and any amount of foam can be applied as desired).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire-proof spray substance of Patzelt to be a fire-proof spray foam that is layered between 1.9 inches and 12.1 inches in thickness and with a minimum heat resistivity between 800 degrees Celsius and 1400 degrees Celsius and made with a fire retardant additive, wherein the fire-proof spray foam can be installed over the heat reflective cover in depths of between 1.9 inches and 12.1 inches, as taught by Beele, for the purpose of using a fire-proof spray substance that insulates well, remains intact for a long period of time, and has effective sealing for a structure being protected from fire (See Col. 2 Lines 57-65).  
Regarding Claim 20, the fire protection system of Patzelt in view of Beele as applied above does not disclose comprising a set of corner bands, wherein each corner band of the set is placed at each external corner of the structure.
However, Porter discloses a fire protection system (Fig. 12 “smoke and fire barrier wrapped around a structural steel beam”) for protecting a structure (Fig. 12 #100 “structural steel I-beam”) comprised with a cover (Fig. 12 #90 “strip”) and a set of corner bands (#102 “circumferential bands”, See Paragraph 0055), wherein each corner band of the set is placed at each external corner of the structure (See Fig. 12, each corner band 102 surrounds all four external corners of the covered structure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire protection system of Patzelt in view of Beele as applied above to include a set of corner bands, wherein each corner band of the set is placed at each external corner of the structure, as taught by Porter for the purpose of securing the heat reflective cover to a structure being protected from a fire (See Paragraph 0055).
Regarding Claim 20, the fire protection system of Patzelt in view of Beele and Porter as applied above does not specifically disclose at least one hold down strap placed vertically relative to a ground surface and multiple hold down straps placed horizontally relative to the ground surface (Patzelt Paragraph 0022 discloses multiple hold down straps that can be used to couple portions of the cover to each other and to a target object, but does disclose a specific orientation of the hold down straps).
However, Ballinger discloses a fire protection system which can be fabricated and later removed after a fire (See Fig. 1, it appears that the fire protection system can be assembled and later removed from the illustrated building.) for protecting a free-standing structure that is a residential structure, a commercial structure, or a government structure from runaway grass and forest fires (See Col. 2 Lines 5-25), the system comprised of: 
a heat reflective cover (Fig. 1 #20 “fire-retardant cover”), wherein the heat reflective cover is configured to fully encase the free-standing structure (See Fig. 1);
a fire-proof spray foam (Fig. 13B #32 “fire-inhibiting material”, which per Col. 9 Lines 30-36 can be foam) fully encasing the heat reflective cover (See Fig. 13B); and
at least one hold down strap placed vertically relative to a ground surface and multiple hold down straps placed horizontally relative to the ground surface (See Col. 22 Lines 33-52 and see Fig. #57 in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire protection system of Patzelt in view of Beele and Porter as applied above such that the fire protection system comprises at least one hold down strap placed vertically relative to a ground surface and multiple hold down straps placed horizontally relative to the ground surface, as taught by Ballinger, for the purpose of firmly holding the heat reflective cover with respect to the ground surface (See Col. 3 Lines 24-40).
Regarding Claim 20, the fire protection system of Patzelt in view of Beele, Porter, and Ballinger as applied above does not disclose wherein each external corner of the structure is covered with tape.
However, Shaw discloses a fire protection system (See Fig. 10A) which can be fabricated and later removed after a fire (See Fig. 10A, it is understood that the system can be assembled and later removed after a fire) for protecting a structure  that is a residential structure, a commercial structure, or a governmental structure from fires (See Paragraph 0013 disclosing that the system can be used to cover a door to a house, thus protecting at least a room of a structure) the system comprised of:
a heat reflective cover (Fig. 10A #50 “panel”, See Paragraph 0087 disclosing that the panel is fire-rated); and
tape (Fig. 10A #140 “fire resistant tape”) that is used to cover corners of the structure (See Fig. 10A and Paragraph 0087, tape is used to secure the panel to corners of a wall surrounding a door).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire protection system of Patzelt in view of Beele, Porter, and Ballinger as applied above such that each external corner of the structure is covered with tape, as doing so would utilize a known technique taught by Shaw of applying fire resistant tape to corners of a structure to yield the predictable result of providing a secure barrier to smoke and fire that covers the entire structure (See Paragraph 0087).
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Regarding Claims 19 and 20, applicant argues that Beele does not teach layered foam.  This argument is not found persuasive because Col. 4 Lines 39-40 of Beele discloses the foam being applied as a layer and Col. 5 Lines 6-9 of Beele discloses that the foam can be finished with another layer of putty, thus the fire-proof spray foam is layered when applied as a single layer, and is also layered when putty is applied as an additional layer.  Examiner notes that Merriam Webster defines a layer as one thickness, course, or fold laid or lying over or under another, and Claim 19 and 20 do not require that one layer of foam be applied over another layer of foam.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s additional arguments with respect to Claims 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        October 6, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 8, 2022